Citation Nr: 0707372	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970 and from August 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in July 2004, 
and that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.

A hearing was held on November 21, 2003, in New Orleans, 
Louisiana, before Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have engaged in combat with 
the enemy or to have been a prisoner of war (POW) during his 
period of service.

3.  The veteran is not shown to have PTSD that is causally or 
etiologically related to his active service.



CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
January 2001 and May 2001, prior to the initial decision on 
the claim in July 2002, as well as in August 2004 and June 
2005.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the May 2001 and August 2004 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the June 2003 statement of 
the case (SOC) and the September 2006 supplemental statement 
of the case (SSOC) notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2001 and August 2004 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2001 and August 2004 letters notified the veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The May 2001, August 2004, and June 2005 letters also 
provided the veteran with a PTSD stressor questionnaire.  He 
was informed that a completed questionnaire was needed to 
verify his stressors, and it was noted that failure to 
provide this information may result in the denial of his 
claim.  The August 2004 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the May 2001 and August 2004 letters 
informed the veteran that it was still his responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency records.

In addition, the notice letters informed the veteran of the 
fourth element.  In this regard, the August 2004 letter 
instructed the veteran to submit any evidence in his 
possession that pertains to his claim. The Board also finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In this 
regard, the RO has informed the appellant in the rating 
decision, SOC, and SSOC of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the September 2006 SSOC informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The September 2006 SSOC 
also explained how disability ratings and effective dates 
were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service personnel 
records as well as his VA medical and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran was also provided the 
opportunity to testify at hearing before the Board.

The Board does observe that the veteran's service medical 
records appear to be incomplete.  In this regard, the Board 
notes that the claims file does not contain any medical 
records for the veteran's active duty service from August 
1968 and July 1970.  However, in accordance with the law and 
implementing regulations, the RO continued its efforts to 
obtain all relevant medical records until it was reasonably 
certain that such records did not exist or that further 
efforts to obtain those records would be futile.  In this 
regard, the RO sent a letter in October 1995 to the Commander 
of the 1192nd United States Army Transportation Terminal 
Brigade requesting the veteran's service records.  A response 
was received in November 1995 indicating that the veteran had 
been on drill in May 1995, and a copy of a medical 
examination report dated in June 1995 was enclosed.  The RO 
also obtained and associated with the claims file the 
veteran's personnel file, which was received in September 
2001.  Meanwhile, the RO requested the veteran's complete 
service medical records; however, a June 2002 response 
indicated that the veteran's file at the National Personnel 
Records Center (NPRC) did not contain any such records.  The 
July 2002 rating decision as well as the June 2003 SOC 
informed the veteran that his service medical records for the 
periods from August 1968 to August 1970 and from August 1990 
and September 1991 could not be obtained for review.  It was 
also noted that the decision would be reconsidered if those 
records were located at a later date.  

Following the July 2004 Board remand, the RO requested all 
service medical records for treatment at the 33rd Field 
Hospital in Germany from August 1968 to July 1970 as well as 
from Ft. Sam, Texas for period between August 1990 and 
September 1991.  NPRC responded in September 2004 indicating 
that the veteran's service medical records jacket had not 
been retired there.  They did have a microfiche copy of his 
enlistment examination, which they sent to the RO.  In 
addition, the veteran's service medical records for the 
period from August 1990 to September 1991 as well as his 
reserve records were obtained and associated with the claims 
file.  As such, the service medical records for the period 
between August 1968 and July 1970 are the only missing 
documents.

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining his complete 
service medical records.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  Thus, the 
Board finds that there is no indication that there is 
additional available evidence to substantiate the veteran's 
claims that has not been obtained and associated with the 
claims folder.

The Board also observes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for PTSD.  An examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for PTSD because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
explained below, the veteran has not been shown to have had a 
verified in-service stressor.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
there is no indication in his personnel records that he was 
assigned to or participated in combat duties.  Nor do his 
service records show that he received any awards or 
decorations indicative of combat service, such a Bronze Star 
with V Device or Purple Heart.  The Board does acknowledge 
that the veteran has been awarded several medals, including 
the National Defense Medal with a service star and the Army 
service ribbon; however, none of those awards are indicative 
of combat.  As such, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy.  

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he has 
not contended, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  Although the veteran has claimed 
that he was exposed to traumatic stressors during his period 
of service, these alleged stressors have not been verified.  
In this regard, the Board notes that the veteran submitted a 
PTSD questionnaire and statement in June 2005 in which he 
stated that there was an accident on a missile launcher in 
November 1969 that almost killed four individuals.  The RO 
did attempt to verify this stressor; however, a response was 
received in August 2005 from the United States Armed Services 
Center for Research of Unit Records (CURR) indicating that 
they were unable to verify the near fatal accident.  It was 
noted they were unable to locate the unit records for that 
time period and that they did not maintain the morning 
reports for Battery D, 6th Battalion, 52nd Artillery, for the 
time period in which the veteran served.  CURR also indicated 
that more specific information would be required in order to 
perform future research.  

The veteran also claimed in the June 2005 PTSD questionnaire 
that he was involved in a car accident in May 1969 and that 
his wife and child were injured.  He stated that the accident 
occurred while he was stationed in Germany at Layton Barracks 
and that he underwent treatment at the 33rd Field Hospital.  
The RO did request treatment records from the 33rd Field 
Hospital in Germany for the period between August 1968 and 
July 1970.  However, the National Personnel Records Center 
(NPRC) did not have such records.  As such, the RO was unable 
to verify this claimed stressor.  

In addition, the veteran reported during VA treatment that he 
saw dead bodies and that he witnessed the death of a fellow 
serviceman.  However, he has not provided any additional 
information necessary to verify the alleged stressors, 
despite the notice discussed above that informed him such 
information was necessary to substantiate his claim.  The 
veteran has provided nothing more than a general assertion so 
that an attempt at verifying this stressor could not be made

VA is unable to verify any of the veteran's claimed in-
service stressors, and his lay testimony is insufficient, 
standing alone, to establish service connection. Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  Thus, because none of the veteran's previous 
diagnoses of PTSD were based upon a verified in-service 
stressor, the claim for service connection for PTSD must be 
denied.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.  The veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
verified stressors, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for PTSD is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


